Citation Nr: 9918533	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis involving the 1st thoracic vertebra and 
7th cervical vertebra.

3.  Entitlement to an increased rating for intervertebral 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from March 1956 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and a 
10 percent rating for traumatic arthritis of the thoracic 
spine, and denied an increased rating, greater that 
10 percent, for intervertebral disc disease of the lumbar 
spine.  The appeal also arises from the October 1995 rating 
decision in which the RO denied service connection for a 
cervical spine disorder, as a separate disability from the 
traumatic arthritis involvement of the 7th cervical vertebra.  
By November 1996 rating decision, the RO granted an 
increased, 20 percent rating, for intervertebral disc 
syndrome of the lumbar spine.  In January 1998 this matter 
came before the Board and was remanded to the RO to rectify a 
procedural error (failure to issue a supplemental statement 
of the case) and for further evidentiary development.  As 
more fully explained below, the Board finds that this matter 
must again be remanded for further evidentiary development.

The Board notes that in the April 1999 informal hearing 
presentation, the veteran's representative raised the issue 
of entitlement to total disability evaluation based on 
individual unemployability.  This issue is not in appellate 
status at this time and is therefore referred to the RO for 
appropriate action.  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection--which describes the service-connected traumatic 
arthritis of the thoracic spine issue--and a claim for an 
increased rating of a service connected disability.  That 
issue for appellate consideration is reflected on the first 
page of this decision in accordance with Fenderson.  


REMAND

In the January 1998 remand, the Board directed the RO to 
schedule the veteran for special orthopedic and neurologic 
examinations in order to ascertain the nature and severity of 
the disabilities involving his spine.  The Board specified 
that the VA examinations were to be conducted pursuant to the 
mandates of DeLuca v. Brown, 8 Vet. App. 202 (1995), to 
include consideration of all factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45.  Additionally, each segment of the spine 
was to be separately addressed by the examiners.

The record reflects that the veteran underwent a VA 
neurological examination in June 1998 and a VA orthopedic 
examination in July 1998.  The Board initially notes that 
neither of the examiners separately addressed each segment of 
the spine in making clinical findings.  On the orthopedic 
examination, the examiner did not indicate whether the 
thoracic or lumbar spine exhibited weakened movement, excess 
fatigability, or incoordination, or whether it was feasible 
to express findings of weakened movement, excess 
fatigability, or incoordination in terms of the degree of 
additional range of motion loss, pursuant to DeLuca.  The 
examiner reported range of motion findings, but did not 
indicate whether the findings were attributable to the 
thoracic or lumbar spine.  It was noted that range of motion 
did "not cause severe pain", but there was no indication 
whether range of motion was further limited by pain, and if 
so, whether such determination could be portrayed in terms of 
the degree of additional range of motion loss due to pain.  

The Board notes that by rating action in March 1996, the RO 
denied a rating in excess of 10 percent for traumatic 
arthritis of the thoracic and cervical spine, C7-T1, based on 
a finding that there was tenderness at the base of the neck 
at C7-T1.  On the orthopedic examination, however, the 
examiner made no reference to any cervical or thoracic 
arthritis, or to any related disability.  Rather, the 
impression was that the findings on the orthopedic 
examination were consistent with spinal stenosis rather than 
a specific disc herniation.  Hence, it is unclear as to what 
extent the disability at C7-T1 impairs the veteran; this 
should be clarified on remand.

On the neurological examination, the examiner found that the 
veteran had an absent left ankle jerk.  The examiner 
indicated that the sensory examination was unreliable, with 
no evidence of definite anatomic dysfunction, but indicated 
that there was reasonable evidence to presume left S1 
radiculopathy.  The impression was evidence of extensive 
degenerative joint disease of the spine, as a potential 
source for the veteran's aching pain.  The examiner did not 
specify the precise location of the degenerative joint 
disease, nor did he provide an assessment as to the severity 
of the intervertebral disc syndrome in terms of the degree 
and frequency of attacks.  Hence, both examinations are found 
to be incomplete, as they do not provide sufficient 
commentary for the Board to render a fully informed decision 
regarding the veteran's claim.  Therefore, the RO should 
afford the veteran VA orthopedic and neurological 
examinations to assess the current nature of his service 
connected disabilities.  Current treatment records should 
also be compiled on remand. 

The RO's attention is again directed to the decision of the 
case of DeLuca,  wherein, the U.S. Court of Appeals for 
Veterans Claims (Court) held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. 
§ 4.45 (1998).  DeLuca specified that the medical examiner 
should be asked to determine whether the joint in question 
exhibited weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO, however, there has 
been a failure to comply with the terms of the Board's remand 
order, thus rendering the record incomplete and impeding the 
Board's review.  In light of the Court's recent directive to 
the Board regarding remands, the Board is compelled to remand 
this case for the RO to fully comply with the Board's remand.  
Stegall v. West, 11Vet. App. 268 (1998).  In Stegall the 
Court held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders and that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  The Court noted that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to insure compliance.  

The Board also notes that in the April 1999 informal hearing 
presentation, the veteran's representative claimed 
entitlement to service connection for the cervical spine 
disability, as secondary to the service-connected traumatic 
arthritis of the thoracic spine and the service-connected 
intervertebral disc syndrome of the lumbar spine.  Inasmuch 
as the secondary service connection claims, which have not 
been adjudicated by the RO, are found to be inextricably 
intertwined with the issue of service connection for a 
cervical spine disability currently before the Board, 
consideration of that issue will be deferred pending 
adjudication of the secondary service connection claims by 
the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his thoracic spine disability or his 
lumbar spine disability since March 1998.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.   

2.  The RO should obtain complete and 
current VA outpatient treatment records 
concerning treatment of the veteran's 
thoracic spine disability or his lumbar 
spine disability from April 1998 to the 
present.  All records obtained should be 
associated with the claims folder.

3.  The veteran should be scheduled for 
special orthopedic and neurologic 
examinations in order to ascertain the 
nature and severity of the disabilities 
involving the various segments of the 
spine.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should specify the veteran's 
lumbar range of motion, thoracic range of 
motion, and cervical range of motion.  If 
such specificity regarding range of 
motion is not feasible, the examiner 
should so indicate.  The examiner should 
also specify to what extent movement of 
C7-T1 causes any limitation of motion.  
The examiner should be asked to determine 
whether the veteran's spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to each 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when each extremity is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  Each 
segment of the spine should be separately 
addressed by the examiners.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claim, to specifically include 
the issue of secondary service connection 
for the cervical spine disability, based 
on all of the evidence of record.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period of time 
for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


